This case, founded on an ordinance of the City of Springfield, was argued and submitted in Division I of this court at the April session, where an opinion was prepared by Dalton, C. It failed of adoption, two of the judges in that Division having concurred and two dissented. For that reason it was transferred to the court en banc, and submitted at the present October session on the briefs, without oral argument. We have appellate jurisdiction under Art. V, Sec. 3, Const. Mo. 1945, because a constitutional question is involved, the appellate contending the ordinance violates Art. III, Sec. 40, par. 30, Const. Mo. 1945, in that it is a local and special *Page 704 
law where a general law could have been made applicable. We set out the opinion below, with a few minor changes but without quotation marks, and have numbered the paragraphs for convenience in reference hereafter.
(1) Defendant was convicted of violating an ordinance of the City of Springfield prohibiting taxicab drivers from having in their possession, carrying or transporting in their taxicabs intoxicating beverages of any kind and a fine of $10 and costs was imposed. He has appealed. The errors assigned concern the sufficiency of the complaint and the evidence, the validity of the ordinance and its construction, if valid, and the admission of evidence.
(2) Appellant, a taxicab driver, was employed by a licensed taxicab company of the City of Springfield and was operating a licensed taxicab. On January 30, 1947, about 9:30 a.m., A.C. Boehm, the official Taxicab Inspector of the City of Springfield, saw appellant operating his taxicab and saw him park in front of the St. Louis Street Liquor Store in said city. Appellant got out and went into the store and, a little later, returned to the taxicab with a package which he laid on the seat beside him. Boehm testified: "I hurried up there, and he started his engine, ready to start out, and I stopped him and took the package and looked into it, and I found this bottle here." Appellant was alone in the taxicab. The bottle, a fifth of wine, was marked "Italian Swiss Colony. Type-California Port, Alcohol 20% by volume." Boehm took possession of it and it was offered in evidence at the trial.
(3) With reference to his arrest by Boehm, appellant testified: "He just got in and asked me where I was going, and I told him I was taking some wine to a sick lady, and he said, `Is that all you got in your bottle?' and I said, `Yes, sir' . . and he said, `Where are you going with that wine.' and I said, `900-block on Hamilton.' And he said, `No, you are not, you are going to the police station with me.'" Appellant admitted that he was on duty for the taxicab company by whom he was employed; and that he was making a special [453] trip to get and deliver the wine. Appellant further offered evidence to the effect that the wine was intended for use as medicine by a sick person who had no one else to send for it.
[1] (4) Appllant contends the court erred in overruling his motion to dismiss the complaint on the ground that it did not comply with Sec. 6796 R.S. 1909 and Sec. 847.36 R.S.A., Laws 1943, p. 369, Sec. 36. Appellant insists the facts stated in the information are too indefinite and uncertain to bar another action for the same offense; that no relief whatever is demanded, or fine sought; and that appellant was entitled to be informed concerning the relief demanded.
(5) The complaint is, in part, as follows: "John A. Carr, City Prosecutor within and for the City of Springfield, County of Greene, State of Missouri, being by me duly sworn, upon his information and *Page 705 
belief, informs the Court that on or about the 30th day of January 1947, one Freddie Stevens, a taxicab driver, at the aforesaid City and within the limits of said City, did then and there wilfully and unlawfully have in his possession and carry and transport in his taxicab, intoxicating beverage or liquor, towit: one bottle of wine, contrary to the City Ordinance, Section 443 (sic) Article 4, Chapter VI, Revised Ordinance of City Spfd (sic) 1946, in such cases made and provided and against the peace and dignity of the City."
(6) We assume the number "443" is a typographical error in the record. No reference is made to it and no objection was made to the admission in evidence of Sec. 554 and all other sections of Article 4, Chapter VI of the ordinance, except Sec. 561, the penalty section, which called for the imposition of a fine of $10 to $50 for its violation. In the brief appellant states that the action is based on Sec. 554 of the ordinance.
(7) Section 6796, supra, provides: "All prosecutions for the violation of any city ordinance shall be entitled `The City of ____ against ____' (naming the city and the person or persons charged), shall be in writing and shall set forth the offense in plain, ordinary language, giving the ordinance and section violated; may contain one or more counts for the same or different offenses; and shall be governed by the rules of civilprocedure as to form and substance, except that the truth thereof shall be sworn to upon the information and belief of some person whose signature shall appear on the complaint." (Italics ours). Section 847.36, supra, of the new Civil Code, in part, provides: "A pleading which sets forth a claim for relief . . shall contain (1) . . and (2) a demand for judgment for the relief to which he deems himself entitled. If a recovery of money be demanded, the amount shall be stated . . ." In this respect the section is very similar to Sec. 916 R.S. 1939, which has been repealed.
(8) The information was sufficient in form and substance. This proceeding originated in the city court before the municipal judge. Sec's 6794 and 6803 R.S. 1939. A prosecution in violation of a city ordinance is in the nature of a civil action. City of St. Louis v. Fitch, 353 Mo. 706, 183 S.W.2d 828; City of Cape Girardeau v. Smith (Mo. App.) 61 S.W.2d 231. The same strictness is not required as in a criminal prosecution. City of Poplar Bluff v. Meadows, 187 Mo. App. 450, 173 S.W. 11, 12. Appellant was specifically advised of the time and place and particular in which he had violated the ordinance. The allegations fully advised him of the nature of the complaint against him and the number of the ordinance (article and chapter) upon which the prosecution was based. It would be difficult to believe that appellant was misled as to the purpose of the prosecution or the relief sought. *Page 706 
(9) A complaint in a prosecution for the violation of a city ordinance is ordinarily sufficient where it describes the act complained of in the language of the ordinance. City of St. Louis v. Weitzel, 130 Mo. 600, 612, 31 S.W. 1045. The complaint met the specific requirements of Sec. 6796, supra. The failure exactly to comply with the provisions of Sec. 847.36, supra, by including in the complaint a demand for relief by the imposition of a fine, was not fatal. It has not been so held heretofore under the similar statute, Sec. 916, supra. [454] Eldon Ice  Fuel Co. v. Van Hooser, 163 Mo. App. 591, 593, 147 S.W. 161; Lakey v. Hoops,80 Mo. App. 508. The charge was definite enough to bar a subsequent prosecution for the same offense. The absence of an express prayer or demand for relief was not material, in view of the reference to the ordinance violated. Sec's 6796 and 6798, R.S. 1939; City of St. Louis v. Liessing, 190 Mo. 464, 474, 491, 89 S.W. 611; City of Moberly v. Kervin (Mo. App.) 234 S.W. 514; The City of St. Louis v. Vert. 12 Mo. App. 571, affirmed 84 Mo. 204, 208.
[2] (10) Appellant contends that Sec. 554 of Article 4, Chapter VI of the Revised Ordinances of the City of Springfield, Missouri, 1946, is void (1) because it is "inconsistent with the provisions of the statutes of Missouri governing the sale of intoxicating liquors"; (2) "for the reason that it is not within the powers conferred on cities of the second class by the laws of Missouri"; and (3) because it "is obnoxious to the constitutional prohibition against local or special legislation . . Sec. 40, paragraph 30 of Article III of the Constitution of Missouri 1945."
(11) The ordinance in question is a rather detailed ordinance providing for the licensing and regulation of taxicabs. It deals at length with such matters as liability insurance, sanitation, work sheets, reports to the police, parking, the designation, marking, operation and use of taxicabs, the licensing of taxicab owners and drivers, the filing of rates, solicitation of passengers, restrictions on number of passengers and other matters. The office of Taxicab Inspector is established and his duties fixed. Section 554 is as follows: "No taxicab driver shall have in his possession, or shall carry or transport in his taxicab, intoxicating beverages of any kind and no taxicab driver shall drink any intoxicating beverages of any kind while on duty . . . No taxicab owner, or any employee of the owner, shall have in his possession, or carry or transport in his taxicab and/or their taxicabs intoxicating beverages of any kind . . ."
(12) Appellant argues (1) that the authority of the city over the subject of intoxicating liquors is limited to fixing and collecting license fees from distillers, brewers, and others and to the passage of ordinances regulating and controlling the sale thereof. (Sec. 4904 R.S. 1939): and (2) that a municipal ordinance regulating subject *Page 707 
matters and things upon which there is a general law of the state must be in harmony with the state law. Sec. 7442 R.S. 1939.
(13) Article 4 of Chapter VI of the ordinance in question upon its face purports to be an ordinance regulating taxicabs, not intoxicating liquor. The ordinance was authorized by Sec. 6609 R.S. 1939, paragraphs XI, XVIII and XX. By that statute cities of the second class are given express authority to regulate the use of streets, to license, tax and regulate "street railway cars, omnibuses, hansom cabs, hackney coaches, drays, job wagons, carts, carriages, barouches, buggies, wagons, automobiles, motorcycles, bicycles and all vehicles, private or public . . . To define, suppress, prohibit, and prevent all acts, practices, conduct, business, occupations, calling, trades and all other things whatsoever, detrimental to the health, good morals, comfort, safety, convenience and welfare of the inhabitants of the city, and all nuisances and causes thereof." These provisions of the statute were not affected by the Liquor Control Act. Article 1, Chapter 32, Sec. 4874 et seq., R.S. 1939. Repeals by implication are not favored. The fact that a city ordinance enlarges on the provisions of a statute by exacting additional requirements creates no conflict therewith, unless the statute is all inclusive. State ex rel. Hewlett v. Womach, 355 Mo. 486,196 S.W.2d 809; Vest v. Kansas City, 355 Mo. 1, 194 S.W.2d 38; McGill v. City of St. Joseph, 225 Mo. App. 1033, 38 S.W.2d 725.
[3] (14) Concerning the constitutionality of the ordinance, appellant contends that "Of all the numerous methods of transportation of passengers and the delivery of merchandise which the charter entrusts to the discretion of the city council, they selected the single one of taxicabs and taxicab drivers . . . It was the purpose of the council to . . . impose special restrictions not required of other vehicles and [455] drivers engaged in the same or similar employment . . . A general law, including all methods of transportation of passengers, or covering the delivery of liquors or merchandise generally, was as practicable as singling out a particular group." Appellant relies on the case of City of Springfield v. Smith; 322 Mo. 1129, 1143,19 S.W.2d 1, and cases there cited. No evidence was offered in support of any of appellant's contentions and we are limited to those matters of which we may take judicial knowledge.
(15) If the ordinance includes all who are similarly situated and there is a reasonable basis or the classification, the ordinance is not a special law that violates the constitutional provision relied upon. Jones v. Walker, 357 Mo. 476,209 S.W.2d 147(2); City of Springfield v. Smith, supra. The presumption exists that the ordinance is constitutional, as against the contention that it is invalid as a special law where a general law could be made applicable. Thompson v. St. Louis-San Francisco R. Co, 334 Mo. 958, 69 S.W.2d 936, 942; City of Springfield v. Smith, supra. The ordinance in question applies *Page 708 
to all similarly situated. There was a reasonable basis for the classification of taxicabs as distinguished from other vehicles used for the transportation of passengers for hire. It is generally recognized that taxicabs represent a legitimate class for legislative purposes. Jones v. Walker, supra, 209 S.W.2d l.c. 148(5). See, also, State ex rel. Crown Coach Co. v. Public Service Comm. (Mo. App.) 185 S.W.2d 347; Frick v. City of Gary,192 Ind. 76, 135 N.E. 346; Berry on Automobiles (7th Ed.) Sec's 6.49 and 6.52. The ordinance is not unconstitutional on the ground assigned.
[4] (16) Appellant contends that the court erred in admitting in evidence Sec. 561, the penalty section of the mentioned ordinance. When this section was offered in evidence appellant objected that it was outside the issues in the case. His theory is that there was nothing in the information to advise that the recovery of a fine would be sought; and that there was no pleading to support the admission in evidence of this penalty section, "even though the defendant may be bound with knowledge that he was subject to a penalty." The assignment must be overruled in view of the conclusion heretofore reached. It is further well settled that the prayer for relief is no part of a pleading and may be disregarded in determining the relief authorized. Caldwell v. Enbanks, 326 Mo. 185, 30 S.W.2d 976, 980. The penalty section of the ordinance was admissible in evidence.
[5] (17) Appellant contends the court erred in refusing the declarations of law requested by him, particularly the one numbered 3, to the effect that Sec. 554 of the ordinance did not apply "to the possession of wine to be used solely for medicinal and not for beverage purposes." Appellant's theory is that, if the section is construed to prohibit the delivery of medicines to the sick, the ordinance is unreasonable and void. Appellant further relies on the use of the word "beverage" as excluding wine to be used for medicinal purposes. We think the intended use of the wine was wholly immaterial. It was clearly within the provisions of the ordinance, as being an "intoxicating beverage", which taxicab drivers were prohibited from possessing, carrying or transporting in their taxicabs. Appellant was operating a licensed taxicab, not a delivery truck. The provision was not unreasonable. The declaration was properly refused.
[6] (18) Appellant finally contends that "there is a total lack of evidence of any `transportation' of intoxicating liquor or beverage." The trial court found appellant "guilty of transporting intoxicating liquor." Appellant says that he was stopped and arrested and his wine confiscated before the act of moving it in the cab had begun; and that his intention to transport, if not interrupted, is immaterial. Appellant further relies on Sec. 6798, supra, which prohibits a judgment "except when sufficient legal testimony is given." He argues that he was acquitted of the charge of possession. Appellant states the facts to be that "some one thought to telephone the appellant, *Page 709 
the driver of a taxicab, to procure and bring from downtown a bottle of wine for the use of the patient. The appellant undertook to comply with this request." While Boehm testified: "I stopped him," he also [456] referred to appellant as "ready to start out."
(19) Appellant concedes that the code of Civil Procedure governs this appeal. The case was tried to the court without the aid of a jury. We are, therefore, governed by the provisions of Laws 1943, p. 388, Sec. 114d; Sec. 847.114 R.S.A., and by the provisions of Laws 1943, p. 395, Sec. 140; Sec. 847.140 R.S.A.
(20) If the judgment, as entered, was erroneous, we have full authority to correct it and give such judgment as the trial court ought to have given. Appellant admitted securing the wine and having it in his possession in the taxicab for the purpose of transporting it. In finding appellant "guilty of transporting intoxicating liquor", the trial court did not make a finding of facts which was inconsistent with appellant being guilty of possessing an intoxicating beverage. Webster's New International Dictionary (2nd Ed.) If intoxicating liquor was being transported, it is clear that an intoxicating beverage was being transported, and the finding of transportation necessarily included possession for the purpose of transportation. The finding as to transporting was improper on the record and it is set aside as not sustained by the evidence. The finding should have been possession of intoxicating beverage in the taxicab, at the time and place mentioned, to conform to the charge and the admitted facts. That finding is accordingly ordered entered in this court and the same fine and costs are imposed and judgment re-entered for respondent.
So much for the facts and the opinion submitted in Division I. With reference to the first two assignments in appellant's brief, charging fatal error because the written complaint filed by the City did not contain a demand for the imposition of a fine under Sec. 561 of the ordinance, we think those contentions are satisfactorily covered and answered in paragraphs marked 4 to 9, inclusive, and 16 of the above opinion.
[7] Appellant's third assignment complains particularly of the trial court's refusal to give his tendered declaration of law which stated that the words "intoxicating beverages", as used in Sec. 554 of the ordinance, did not include "wine to be used solely for medicinal and not for beverage purposes." Later the court found and adjudged appellant "guilty of transporting
intoxicating liquor." Appellant contends this showed the court entertained the erroneous view that the words "intoxicating beverages" in the ordinance included any intoxicating liquor, whether fit for use as a beverage or not.
The foregoing opinion in Division 1, in the paragraph marked 17, supra, held it was immaterial what use the ultimate purchaser intended to make of the wine, the sole question under the ordinance being whether the wine was an intoxicating beverage
while in the *Page 710 
possession of the appellant taxicab driver; and that it was such per se. In paragraph 20 the opinion conceded the trial court's finding was too broad in using the words "intoxicating liquor", because some intoxicating liquors reasonably may not be potable and therefore could not be classed as beverages. But it concluded the finding was not fatally defective or inconsistent with the admitted facts, since the term "intoxicating liquor" is broader and usually imports alcoholic beverages. [See 22 Words  Phrases (Perm. Ed.) p. 438 "Intoxicating liquor."] The opinion further conceded there was no evidence that appellant had transported
the wine in the taxicab before his arrest, and accordingly modified the finding and judgment to read "guilty of possession
of (an) intoxicating beverage" in the taxicab.
We think the foregoing conclusions reached in paragraphs marked 17 and 20 of the opinion submitted in Division 1 were correct. The ordinance forbade a taxicab driver to have in his possession "intoxicating beverages of any kind." In this instance the bottle of port wine transported was labeled 20% alcoholic by volume. There is no controversy about the fact that it was intoxicating per se and a beverage. Whether it was adapted to medical use would depend on the ills of the patient, and the dosage and frequency thereof, as is attested by Biblical authority, I Timothy 5.23: "a little wine for thy stomach's sake and thine often infirmities."
[457] To say that a taxicab driver would be exempted from the provisions of the ordinance if, merely, he had been directed telephonically, or otherwise, to purchase and transport intoxicants to a specified address for medicinal use, would be to nullify it altogether in practical effect as a police regulation. In so stating we refer to cases where the intoxicants, as such, are in the direct possession of the taxicab driver, and not on the person or in the luggage of a passenger. There might also be cases where intoxicants had been sold directly to the consumer on a physician's prescription, and were delivered packaged to the purchaser by taxicab. Whether that would make a case of direct possession of the intoxicants, as such, by the taxicab driver is a question that cannot be decided until it arises.
The instant case is one of great hardship. The appellant's mother was attending an invalid woman. Someone in the family telephoned the appellant to purchase and deliver the wine. Both he and his mother said they knew (by hearsay) that wine had been prescribed for the invalid, but there was no proof of it by any physician, or otherwise directly. The appellant testified he would not have charged the sick woman any taxi fare for delivering the wine because she was an old friend of his and her husband was in California. But he admitted he was on duty at the time as taxicab driver for his company. We think the ordinance applies. *Page 711 
[8] Appellant's assgnments 4, 5 and 6 assail Sec. 554 of the ordinance on constitutional and statutory grounds. The first of these complains that it singles out and imposes its restrictions on taxicabs and taxicab drivers, whereas they naturally belong in the same class with other forms of delivery service, to which the same restrictions should equally apply. He therefore contends ageneral law covering all of them was called for, and that this ordinance restricted to taxicabs is special legislation, in violation of Art. III, Sec. 40, par. 30, Const. Mo. 1945. In our view that contention is properly overruled in paragraphs marked 14 and 15 of the principal opinion.
Actually there are easily recognizable differences between streetcars, omnibuses, merchandise carriers and dray wagons on the one hand, and taxicabs on the other. The first two travel on fixed routes and schedules; usually are well lighted with the operator under the scrutiny of numerous mixed passengers; and in the nature of things could not transport and deliver intoxicating liquor generally. Merchandise carriers and dray wagons do not carry passengers. But taxicabs dart hither and yon; carry a small number of passengers; are a part of the day and night life of every city, and penetrate all parts of it. How much importance should be attached to these distinctions is a matter for legislative determination. And that determination must stand even though "debatable" [see the Poole case, infra1] unless the courts are able to say it is entirely unsupportable. St. Louis Union Trust Co. v. State of Missouri, 348 Mo. 725, 735-6(3),155 S.W.2d 107, 112 (5, 6); State ex rel. Holloway v. Knight,323 Mo. 1241, 1248(4), 21 S.W. 767, 770(5); Bellerive Inv. Co. v. Kansas City, 321 Mo. 969, 987(7), 13 S.W.2d 628, 637(1).
As an illustration of the liberality with which this rule has been applied by municipal legislation to vehicles in the same general class, it was ruled in Ex parte Lockhart, supra, 350 Mo. l.c. 1231-3(7), 171 S.W.2d l.c. 665 (17) that an ordinance made a reasonable classification in exacting a license tax from a mover of uncrated household goods by motor vehicle, but none on crated household goods. The opinion held the Board of Aldermen may have thought the former would be subject to greater damage. And in Jones v. Walker, 357 Mo. 476, 209 S.W.2d 147(5), an ordinance classification was sustained which forbade taxicabs to stand on the street for more than five minutes except in emergencies, whereas busses, trucks and other vehicles for hire and [458] private vehicles of the same type and size were not so forbidden. If these classifications are valid, it would seem the one in the instant case should be.
But even if it be conceded tentatively that the ordinance here involved might have gone further and included some of these other drivers, still, as held by the court in banc in Ballentine v. Nester, 350 Mo. 58, 68-9(2), 164 S.W.2d 378, 381(3-6): "The legislative authorities may classify with reference to an evil to be prevented, and *Page 712 
legislation designed to prevent one evil is not void because it does not prevent another. `It is not enough to invalidate the law that others may do the same thing and go unpunished, if, as a matter of fact, it is found that the danger is characteristic of the class named.' . . A lawmaking body `may direct its law against what it deems the evil as it actually exists without covering the whole field of possible abuses, and it may do so none the less that the forbidden act does not differ in kind from those that are allowed.'"
[9] Another contention is that the ordinance discriminates against and violates appellant's constitutional rights personally as a citizen. It will be recalled the particular provision here immediately involved forbids a taxicab driver "to have in his possession or (to) carry or transport in his taxicab, intoxicating beverages of any kind, and no taxicab driver shall drink any intoxicating beverages of any kind while on duty." Thereafter there are two others, one of which forbids a taxicab driver to transport a drunken passenger. The other forbids taxicab owners or employees to have intoxicating beverages around the taxicab office or place of business. It further forbids them to have such beverages in their possession, or to carry or transport the same in their taxicabs, and also forbids them to drink such beverages while on duty.
Apparently appellant construes the word "possession" in these ordinance provisions to mean possession as a citizen. In our opinion it mean possession while on duty as a taxicab driver, owner or employee. But whatever these provisions referring to the owner and employees and transportation of drunken passengers may mean, they are not involved in this case. We cannot pass on this whole general ordinance all at once, with its varying fact situations, and strike down the part here involved merely because other parts may be thought invalid, unless we are able to say the City Council of Springfield would not have passed the whole enactment in which the latter are embodied had it known of their invalidity.1
The empowering statute, Sec. 6609, authorizes cities of the second class to regulate the use of its streets, and to license, tax and regulate a great number of vehicles, including "automobiles" and "hackney coaches." Both of these terms have been often held to include "taxicabs." 4 Words  Phrases (Perm. Ed.) p. 857; 19 ib., p. 39. And the fact that there are overlapping but nonconflicting state statutes, both criminal and regulatory, such as Sec's 4388, 4389 and 8401, R.S. 1939, Mo., R.S.A., does not take away that conferred power and nullify Sec. 6609 or the enlarging ordinance. Vest v. Kansas City, 355 Mo. 1. 3 (3), 194 S.W.2d 38, 39(3). *Page 713 
We think the ordinance does not impose a mere rule of personal conduct, and is not primarily a regulation of the liquor business. It is a regulation of taxicabs and their business and operations. It may be in part an auxiliary measure to prevent the transportation of intoxicating beverages by taxicab and possible bootlegging thereby. But it is preëminently a protection against indulgence by taxicab drivers in such beverages while on duty, and against drunken driving imperiling not only the passengers in the taxicab but other vehicles and pedestrians, as well. This construction is not excluded because similar restrictions are imposed on owners and employees around headquarters. And [459]
it is not an abuse of municipal legislative power. It is said the conducting of a private business wholly in public streets may be forbidden altogether. Ex parte Lockhart, 350 Mo. 1220, 1230(4),171 S.W.2d 660, 664.
[10] The fifth and sixth assignments argue on the view that Sec. 554 of the ordinance belongs in the class of intoxicating liquor regulations, Sec's 4904, 7442, R.S. 1939, Mo. R.S.A., and contends these statues do not authorize second class cities to regulate the transportation of "any substance designed for medicinal use." This contention is covered in paragraphs marked 10 to 13. But it should be noted that municipalities may go beyond the state law even in the regulation of sales of intoxicating liquor. State ex rel. Hewlett v. Womach,355 Mo. 486, 493(4), 196 S.W.2d 809, 814(6); City of Maryville, Mo. v. John R. Wood (#40775 Mo. Div. 2, 358 Mo. 584, 216 S.W.2d 75, decided concurrently herewith).
[11] Appellant's seventh and last assignment complains that there was no proof that he transported the wine, since the officer arrested him before his taxicab had moved. That is true. But as heretofore stated, it was admitted that he was in possession of the wine in the taxicab, and the opinion in Division I modified the judgment of the trial court and made it apply to the possession of the liquor, instead of transportation. As this was a non-jury case that may be done here under Laws Mo. 1943, p. 388, Sec. 114(d), p. 395, Sec. 140(c), Sec's 847.114 and 847.140 Mo., R.S.A. This assignment is covered in paragraphs marked 18, 19 and 20 of the Division I opinion.
We find no reversible error and the judgment, as modified, is affirmed. Clark and Hyde, JJ., and Leedy, C.J., concur,Hyde, J., in separate opinion; Douglas, J., dissents in separate opinion; Tipton and Conkling, JJ., dissent and concur in dissenting opinion of Douglas, J.
1 Poole  Creber Market Co. v. Breshears, 343 Mo. 1133, 1150(7), 125 S.W.2d 23, 32 (19-22); State ex inf. McKittrick v. Cameron, 342 Mo. 830, 835(1), 117 S.W.2d 1078, 1080(1); Barker v. St. L. County, 340 Mo. 986, 1000(5), 104 S.W.2d 371, 377(9).